Motion to dismiss appeal granted, with $10 costs, unless the respondent-respondent-appellant procures her appellant’s points to be served and filed on or before December 5, 1960, with notice of argument for the January 1961 Term of this court, said appeal to be argued or submitted when reached, together with the appeal taken by the petitioners-appellants-respondents from the order of the Surrogate’s Court, New York County, entered on August 8, 1960. Concur — Botein, P. J., Rabin, Stevens and Eager, JJ.